—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated March 17, 1997 (People v Jennings, 237 AD2d 462), affirming a judgment of the County Court, Suffolk County, rendered January 7, 1994.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, *486463 US 745). Mangano, P. J., Bracken, S. Miller and Ritter, JJ., concur,